PER CURIAM.
Upon conviction for aggravated battery, the defendant was sentenced to three years incarceration to be followed by two years probation. Because the trial court sentenced the defendant as a youthful offender, we must remand the cause for correction of sentence. As noted in Davis v. State, 411 So.2d 312 (Fla. 3d DCA 1982), “Chapter 958 authorizes defendant’s placement in a community control program upon completion of incarceration but does not authorize a term of probation.” Accordingly, the conviction is affirmed, but the cause is remanded for correction of the sentence.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.